                                           Case 4:21-cv-00476-PJH Document 2 Filed 01/27/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                           Case Nos. 20-cv-09392-PJH
                                                       Plaintiff,                                  20-cv-09419-PJH
                                   7
                                                                                                   21-cv-00449-PJH
                                                v.
                                   8                                                               21-cv-00473-PJH
                                   9     JUDGE VINCE G. CHHABRIA, et. al.,                         21-cv-00476-PJH
                                                       Defendants.                                 21-cv-00535-PJH
                                  10
                                                                                                   21-cv-00536-PJH
                                  11                                                               21-cv-00576-PJH
                                  12
Northern District of California
 United States District Court




                                                                                         ORDER DISMISSING MULTIPLE
                                  13                                                     CASES WITH PREJUDICE
                                  14

                                  15          Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42
                                  16   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas
                                  17   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471
                                  18   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In
                                  19   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.
                                  20          In these civil rights cases plaintiff names as defendants’ various federal and state
                                  21   court judges and several municipalities. Plaintiff presents very similar claims in these
                                  22   cases. He seeks relief regarding his underlying conviction or how his various pro se
                                  23   habeas petitions and other cases were handled by the state and federal courts.
                                  24          To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,
                                  25   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is
                                  26   “under imminent danger of serious physical injury” at the time he filed his complaint. 28
                                  27   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case
                                  28   No. 13-0951 CW.
                                           Case 4:21-cv-00476-PJH Document 2 Filed 01/27/21 Page 2 of 2




                                   1          The allegations in these complaints do not show that plaintiff was in imminent

                                   2   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                   3   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                   4   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   5   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   6   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   7   prejudice.

                                   8          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                   9   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                  10   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

                                  11   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                  12   assigned to that judge).
Northern District of California
 United States District Court




                                  13          The clerk shall terminate all pending motions and close these cases. The clerk

                                  14   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 27, 2021

                                  17

                                  18                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  19                                                           United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
